Title: Arthur Lee to Franklin and Silas Deane, [21 December 1777]
From: Lee, Arthur
To: Franklin, Benjamin,Deane, Silas


Sunday Evening 6 OC. [December 21, 1777]
Mr. Lee’s Compliments. Mr. Girard appeared much surprizd at the doubt about the frigate, as he had sent the necessary Dispatches to Passi yesterday which made it plain that no alteration had taken place respecting the frigate at Bordeaux.
He thinks Mr. Beaumarchais shoud be desird to bring in his Account, and that we shoud send it to Count V. who will determine who is to pay it. The english Squadron will be taken care of.
Mr. Lee begs to know when Mr. Deane will set out, having yet some Dispatches to make up. No News at Versailles.
The weather is such as to render the coming to you in a Carriage impracticable.
 
Addressed: To the Honble / Benjamin Franklin / & / Silas Deane Esqrs / Passi
Notations in different hands: Ar. Lee to BF & S.D. / A Lee to BF: & Sil Deane
